Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 04/06/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 04/06/2020, has been accepted for examination.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of copending Application No.  17/065,225.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both are thickness measuring apparatus and the claims of the present application disclose the same subject matter as taught in the claims of the copending Application. All the limitations claimed in claims of the instant application are found in claims of copending Application.
The difference between the present application and the copending application is that the copending application claimed plurality while the instant application claimed at least one of the structure of the system that is belonging to the group of plurality of the structure of the copending application claims. The claims of the instant application is within the scope and analysis of the copending application, and thus the instant application would have being either anticipated or obvious over that of copending application, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instant application claims or 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical branching unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghim et al. (2019/0101373 A1).

Regarding claim 1, Ghim discloses a thickness measuring apparatus (figs. 1-5) (see title and abstract) having a chuck table holding a workpiece and measuring a thickness of the workpiece an object 1 thin film  held on the chuck table as can be seen in the depicted drawing (figs. 1-5), the thickness measuring apparatus comprising: 
a light source (11) configured to emit white light; 
condensing means condensing lens (5)/first lens 32 focusing lens for condensing the white light emitted by the light source to the workpiece an object 1 thin film held on the chuck table [pars. 0040, 0043 and 0071]; 
a first optical path communicating between the light source (11) and the condensing means condensing lens (5)/first lens 32 focusing lens; 
an optical branching unit beam splitter (20) disposed in the first optical path, the optical branching unit beam splitter (20) branching reflected light reflected from the workpiece the object 1 thin film  held on the chuck table to a second optical path (optical path from the object 1 thin film to spectrometer module 40); 
a diffraction grating a diffractive optical element (43) disposed in the second optical path; 
an image sensor a CCD (44) configured to detect an optical intensity signal of light separated into each wavelength by the diffraction grating the diffractive optical element (43)[pars. 0075]; and 
thickness outputting means a computer system/spectrometer  for generating a spectral interference waveform on a basis of the optical intensity signal detected by the image sensor, determining the thickness on a basis of the spectral interference waveform, and outputting the thickness; 
the thickness outputting means computer system   including 
computer readable recording medium configured to record spectral interference waveforms corresponding to a plurality of thicknesses as reference waveforms [par. 0150], and 
a thickness determining section the computer includes processor/CPU that execute algorithm/mathematically calculated and program configured to check the spectral interference waveform generated on the basis of the optical intensity signal detected by the image sensor against the reference waveforms recorded in the reference waveform recording section and determine the thickness from a reference waveform that the spectral interference waveform matches, the reference waveform recording section having a plurality of material-specific reference waveform recording sections configured to record the reference waveforms according to a material constituting the workpiece [pars. 0087, 0089, 0100 and 0150].
As to claim 2, Ghim also discloses wherein the thickness determining section of the thickness outputting means the computer includes processor/CPU that execute algorithm/mathematically calculate and program that checks  accuracy of the spectral interference waveform generated on the basis of the optical intensity signal detected by the image sensor against the reference waveforms recorded in the plurality of material-specific reference waveform recording sections included in the reference waveform recording section and selects a material-specific reference waveform recording section to which the reference waveform that the spectral interference waveform matches belongs [pars. 0021-23, 0096 and 0101].
As to claim 3, Ghim also discloses wherein the condensing means condensing lens (5)/first lens 32 focusing lens includes condensing position changing means (36) Piezoelectric actuator for changing a condensing position to which the white light is condensed in the workpiece an object 1 thin film, and the thickness is measured according to two or more kinds of materials constituting the workpiece an object 1 thin film [pars. 0063, 0080, 0087, 0089, 0100 and 0150].
As to claim 4, Ghim further discloses wherein the workpiece the object 1 thin film is (i.e. a composite wafer) formed including at least a first layer and a second layer as can be seen in depicted drawing (fig. 15)[pars. 0004, 0011 and 0025].
As to claim 5, Ghim also discloses a structure that is use in a thickness measuring apparatus that is implementing limitations such as, wherein the workpiece the object 1 thin film is formed of two or more kinds of materials, and the workpiece is (i.e. a composite wafer) formed including at least a first layer and a second layer, the first layer or the second layer being formed of two or more kinds of materials in a planar direction as can be seen in depicted drawing (fig. 15)[pars. 0004, 0011, 0076and 0025 and 0141].
As to claim 6, Ghim also discloses a structure that is use in a thickness measuring apparatus that is implementing limitations such as, wherein the light source is selected from a group consisting of a superluminescent diode light source, an amplified spontaneous emission light source, a supercontinuum light source, a light-emitting diode light source, a halogen light source, a xenon light source, a mercury light source, and a metal halide light source [pars. 0040, 0043, 0067 and 0084].





 Additional Prior Art
The references listed in the attached form PTO-892 teach of other prior art thickness measuring apparatus having a chuck table holding a workpiece and measuring a thickness of the workpiece held on the chuck table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886